Citation Nr: 0010220	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-15 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hypertension, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hemorrhoids.

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of fracture, 5th 
metacarpal, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1973 to 
August 1979 and from October 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  That rating decision: (1) denied an 
increased disability evaluation, in excess of 10 percent, for 
service-connected hypertension; (2) denied an increased 
(compensable) disability evaluation for service-connected 
hemorrhoids; and (3) denied an increased (compensable) 
disability evaluation for service-connected fracture, fifth 
metacarpal, right hand.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claims for increased disability evaluations in 
this case are shown to be well grounded, but the duty to 
assist him in their development has not yet been fulfilled. 
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

Where the record does not satisfactorily reveal the current 
state of the claimant's disability, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the veteran has alleged that his service-connected 
conditions have worsened.  However, the available medical 
evidence of record does not provide enough detail from which 
to make a proper rating determination herein.  Accordingly, 
the Board concludes that the RO should schedule the 
appropriate VA medical examinations in order to determine the 
nature, extent and severity of the veteran's service-
connected conditions.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
retrieving the veteran's current medical treatment records 
and scheduling him for the appropriate VA medical 
examinations.  To ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the course of this 
appeal for his service-connected 
hypertension, hemorrhoids and fracture, 
fifth metacarpal, right hand.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should schedule the veteran 
for the appropriate VA examinations to 
determine the nature, extent and severity 
of his service-connected hypertension, 
hemorrhoids, and fracture, fifth 
metacarpal, right hand.  The report of 
these examinations should include a 
detailed account of all manifestations of 
each condition found to be present.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); Savage v. Gober, 10 Vet App 488 
(1997).

4.  Following completion of the above, 
the RO should readjudicate all of the 
issues on appeal. 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



